UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 EVELYN MARTINEZ,

           Plaintiff,

      v.                                                     Civil Action No. 11-01212 (CKK)

 UNITED STATES OF AMERICA,

           Defendant.


                                   MEMORANDUM OPINION
                                      (October 12, 2011)

        On June 27, 2011, Plaintiff Evelyn Martinez (“Martinez”) commenced this action against

Defendant, the United States of America (the “United States”), alleging that the United States,

and in particular the Federal Bureau of Investigation, had run afoul of 42 U.S.C. § 1983 by

failing to adequately investigate and respond to a series of “atrocities” that she allegedly suffered

over a fourteen-year period. See Compl., ECF No. [1]. On September 9, 2011, the United States

served and filed its [6] Motion to Dismiss Plaintiff’s Complaint (“Motion to Dismiss”), seeking

the dismissal of this action in its entirety pursuant to FED . R. CIV . P. 12(b)(1) and (b)(6).

        Because Martinez is proceeding in this action without legal representation, the Court

advised her on September 10, 2011 that she was required to respond to the United States’ Motion

to Dismiss by no later than September 26, 2011. See Order (Sept. 10, 2011), ECF No. [7-1], at 1-

2. In addition, in accordance with the instructions of the United States Court of Appeals for the

District of Columbia Circuit in Fox v. Strickland, 837 F.2d 507 (D.C. Cir. 1988), the Court

provided the following warning: “[i]f Martinez does not respond by the designated deadline,

the Court shall treat the motion as conceded,” Order (Sept. 10, 2011) at 2 (emphasis in

original). Nonetheless, as of the date of this Memorandum Opinion, the public docket reflects
that Martinez has failed to respond to Defendant’s Motion to Dismiss. Based on the absence of a

timely response by Martinez, the Court shall, in an exercise of its discretion, treat the United

States’ Motion to Dismiss as conceded. See LCvR 7(b) (“If . . . a memorandum [in opposition to

a motion] is not filed within the prescribed time, the Court may treat the motion as conceded.”);

Twelve John Does v. District of Columbia, 117 F.3d 571, 577 (D.C. Cir. 1997) (“[T]he district

court [may] rel[y] on the absence of a response as a basis for treating a motion as conceded.”).

Specifically, the Court shall treat as conceded the United States’ leading argument that this Court

lacks subject matter jurisdiction over the entirety of the Complaint because Martinez’s “claims

. . . are ‘so attenuated and unsubstantial as to be absolutely devoid of merit.’” Def.’s Mem. of P.

& A. in Supp. of Def.’s Mot. to Dismiss, ECF No. [6-1], at 4 (quoting Roum v. Fenty, 687 F.

Supp. 2d 39, 42 (D.D.C. 2010)).

       Furthermore, even assuming, arguendo, that the Court were inclined to reach the merits

of the United States’ Motion to Dismiss, it would nonetheless conclude that the Complaint “is

patently insubstantial, presenting no federal question suitable for decision.” Best v. Kelly, 39

F.3d 328, 330 (D.C. Cir. 1994) (internal quotation marks omitted). In the Complaint, Martinez

alleges that the United States “HAS REFUSED OVER AND OVER TO INVESTIGATE

[HER] CLAIMS INTO MASSIVE, WIDESPREAD ABUSES CIVIL AND CRIMINAL IN

NATURE DESPITE THE FACT IT HAS BEEN GOING ON FOR 14 PLUS YEARS

STRAIGHT WITHOUT STOP, WITHOUT STOP THE PLAINTIFF HAS BEEN TRYING

EVERYDAY OF THOSE 14 YEARS TO SURVIVE THE AMBUSH THAT HAS BECOME

HER LIFE IN THE UNITED STATES OF AMERICA.” Compl. at 3 (capitalization and

emphasis in original). Martinez repeatedly claims that she has been the victim of a fourteen-year


                                                  2
“massive crime spree” that has allegedly included, inter alia, (1) the “signal interception” and

interference with her home electronics, (2) “corrupts acts” by “officials at all levels of

government,” (3) “mail tampering” by the United States Postal Service, (4) the “sabotage” of her

attempts to “establish relationships” with women, (5) “plots and schemes” designed to “defraud”

her, (6) a “RICO hub of [u]njust [p]rofits” aimed at her “[r]epression,” (7) “virtual [smuggling]

tunnels,” (8) the unexplained death of her dog, and (9) “stalking” by “mutants” and “civilians of

all levels, all races and nationalities, all sexes, all marital status[es].” Such “fanciful claims” are

“so attenuated and unsubstantial as to be absolutely devoid of merit.” Best, 39 F.3d at 331-32

(internal quotation marks and citations omitted); see also Tooley v. Napolitano, 586 F.3d 1006,

1010 (D.C. Cir. 2009) (district court properly dismissed action as patently insubstantial where the

plaintiff alleged that he was the subject of a campaign of surveillance and harassment deriving

from uncertain origins).

        For the reasons set forth above, the Court shall GRANT the United States’ [6] Motion to

Dismiss and DISMISS this action in its entirety WITHOUT PREJUDICE for lack of subject

matter jurisdiction. An appropriate Order accompanies this Memorandum Opinion.



Date: October 12, 2011


                                                                /s/
                                                        COLLEEN KOLLAR-KOTELLY
                                                        United States District Judge




                                                   3